DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-20 and 35-40, in the reply filed on May 14, 2021 is acknowledged.  Claims 21-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  No claims are currently amended or canceled. 

EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The first purpose of this amendment is to cancel previously withdrawn claims that represent claims originally non-elected without traverse in response to the Office Action of April 9, 2021.  In addition, several claims are amended to correct grammatical or spelling errors. 

The application has been amended as follows:
In the Claims:
Claims 21-34 are now canceled. 

	The term “adaptor sequence-oligo-dT” in line 5 of claims 1, 35, 36 and 38 is amended to read:
		an adaptor sequence-oligo-dT 
	Thus, for example, line 5 of claim 1 should read:
		modified-deoxyCTP and modified-deoxyATP, dNTPs, and an adaptor sequence-oligo-dT;

	Lines 9-11 of claim 36 are amended to read:
		isolating the amino-terminated cDNA fragments;
	chemically ligating a phosphorylimidazolide-functionalized 5’ adaptor to the amino-terminated cDNA fragments; and 

Lines 9 and 10 of claim 38 are amended to read:
		isolating the azido-terminated cDNA fragments;
	click-ligating an alkyne-functionalized 5’ adaptor to the azido-terminated cDNA fragments; and 

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:  The claimed invention is novel and unobvious over the prior art, as no prior art references were 
	Also of general relevance to the claimed invention is the reference of Kim et al. (U.S. Patent No. 10,633,696), which teaches methods for analyzing the 3’ end of messenger RNA, including the poly(A) sequences, and comprises the use of a 3’ hairpin adapter and partial digestion with RNase T1, and ligation of a 5’ adapter to the digestion products, followed by a reverse transcription and amplification step to generate a sequencing library (see column 1, lines 55 to column 2, line 33, column 3, lines 32-45 and Figure 2b).  Thus, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637